WR-83,501-01
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 6/25/2015 4:21:45 PM
                                                                     Accepted 6/26/2015 9:05:57 AM
                                                                                     ABEL ACOSTA
  IN THE COURT OF CRIMINAL APPEALS OF TEXAS                                                  CLERK

                                                                      RECEIVED
                                                               COURT OF CRIMINAL APPEALS
                             No. _______________                      6/26/2015
                                                                 ABEL ACOSTA, CLERK


IN RE MATHEW PAYAM SHALOUEI,
                         Relator


        ______________________________________________________________

            RELATOR’S RECORD AND EXHIBITS
        ______________________________________________________________

             _____________________________________________________

            From the First Court of Appeals, Houston, Texas, denying
            mandamus relief in Cause Number 01-15-00555-CR from
              an order of the 263rd District Court of Harris County,
               Texas, Honorable Jim Wallace presiding in Cause
                         Numbers 1411883 & 1437307
             _____________________________________________________




TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:



      Relator, MATHEW PAYAM SHALOUEI, submits these Exhibits in support

of his petition for writ of mandamus, and incorporates them by reference.
                       RECORD and EXHIBIT S
A.   Exhibits

     1.    Case Reset Form - cause number 1411883.

     2.    Docket Sheet – cause number 1437307.

     3.    Pre-trial Writ of Habeas Corpus - cause number 1437307 (263rd).

     4.    Order - cause number 1437307 (263rd).

     5.    Pre-trial Writ of Habeas Corpus - cause number 1439476 (230th).

     6.    Order - cause number 1439476 (230th).

     7.    Pre-trial Writ of Habeas Corpus - cause number 1439586 (179th).

     8.    Order - cause number 1439586 (179th).

     9.    Order Denying Relief – First Court of Appeals cause number 01-15-
           00555-CR.


                                                Respectfully submitted,

                                          By:   /s/ R. SCOTT SHEARER
                                                R. Scott Shearer
                                                TBA No. 00786464
                                                917 Franklin, Suite 320
                                                Houston, Texas 77002
                                                (713) 254-5629
                                                (713) 224-2889 FAX
                                                ShearerLegal@Yahoo.com

                                                Attorney for Relator

                                                June 25th, 2015
EXHIBIT 1




    3
EXHIBIT 2




    4
EXHIBIT 3




    5
EXHIBIT 4




    6
EXHIBIT 5




    7
EXHIBIT 6




    8
EXHIBIT 7




    9
EXHIBIT 8




    10
EXHIBIT 9
                                COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Mathew Payam Shalouei

Appellate case number:   01-15-00555-CR

Trial court case number: 1437307

Trial court:             263rd District Court of Harris County

       On June 24, 2015, relator, Mathew Payam Shalouei, filed a petition for writ of mandamus
and a motion requesting an emergency stay of trial proceedings set for June 26, 2015. Relator’s
motion for an emergency stay is denied.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: June 24, 2015